                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
IVAN MCKINNEY,                            :
                                          :
            Plaintiff,                    :   Civ. No. 18-8618 (FLW) (LHG)
                                          :
      v.                                  :
                                          :
GARY LANIGAN et al.,                      :   MEMORANDUM AND ORDER
                                          :
            Defendants.                   :
_________________________________________ :

          The Court previously administratively terminated this action as Plaintiff’s second

application to proceed in forma pauperis included a faulty prison account statement. (ECF Nos.

7 & 8.) Plaintiff has now submitted a complete in forma pauperis application with a proper

account statement. (ECF No. 9.) Leave to proceed in this Court without prepayment of fees is

authorized. See 28 U.S.C. § 1915. This case is subject to screening by the Court sua sponte, and

the Court will screen the Complaint in due course.

          Therefore, IT IS, on this 29th day of November 2018,

          ORDERED that the Clerk shall reopen this case; and it is further

          ORDERED that Plaintiff's application to proceed in forma pauperis, (ECF No. 9), is

GRANTED; and it is further

          ORDERED that the Complaint shall be filed; and it is further

          ORDERED that SUMMONS SHALL NOT ISSUE at this time, as the Court has not yet

completed its sua sponte screening; and it is further

          ORDERED that the time to serve process under Federal Rule of Civil Procedure 4(m) is

hereby extended to ninety (90) days after the Court permits the Complaint to proceed; and it is

further
        ORDERED that, as per 28 U.S.C. § 1915(b) and for purposes of account deduction only,

the Clerk of the Court shall serve a copy of this order by regular U.S. mail upon the warden of

New Jersey State Prison and the Attorney General of the State of New Jersey; and it is further

        ORDERED that Plaintiff is assessed a filing fee of $350.00 and shall pay the entire filing

fee in the manner set forth in this order pursuant to 28 U.S.C. § 1915(b)(1) and (2), regardless of

the outcome of the litigation, meaning that, if the Court dismisses the case upon sua sponte

screening or Plaintiff’s case is otherwise administratively terminated or closed, § 1915 does not

suspend installment payments of the filing fee or permit refund to the prisoner of the filing fee,

or any part of it, that has already been paid; and it is further

        ORDERED that, under Bruce v. Samuels, 136 S. Ct. 627, 632 (2016), if Plaintiff owes

fees for more than one court case, whether to a district or appellate court, under the Prison

Litigation Reform Act (PLRA) provision governing the mandatory recoupment of filing fees,

Plaintiff’s monthly income is subject to a simultaneous, cumulative 20% deduction for each case

a court has mandated a deduction under the PLRA, i.e., Plaintiff would be subject to a 40%

deduction if there are two such cases, a 60% deduction if there are three such cases, etc., until all

fees have been paid in full; and it is further

        ORDERED that, under 28 U.S.C. § 1915(b)(2), in each month that the amount in

Plaintiff’s account exceeds $10.00, the agency having custody of Plaintiff shall assess, deduct

from Plaintiff’s account, and forward to the Clerk of the Court payment equal to 20% of the

preceding month’s income credited to Plaintiff’s account, in accordance with Bruce, until the

$350.00 filing fee is paid. Each payment shall reference the civil docket numbers of the actions

to which the payment should be credited; and it is finally




                                                   2
       ORDERED that the Clerk of the Court shall send a copy of this Order to Plaintiff by

regular U.S. mail.



                                                          /s/ Freda L. Wolfson
                                                          FREDA L. WOLFSON
                                                          United States District Judge




                                               3
